PD-1472-15
                            COURT OF CRIMINAL APPEALS
                                                                   COURT OF CRIMINAL APPEALS
JAVIER M.   LOZANO                       §
            APPELLANT                    §                             NOV 13 2015
VS.                                      §    No. 03-14-

THE STATE OF TEXAS                       §                         Abe! Acosta, Clerk
            RESPONDENT                   §
      MOTION FOR EXTENTION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

       COMES NOW, JAVIER M. LOZANO, APPELLANT in the above styled and numbered
cause in an attempt to recieve an extention of time to file his Petition for
Discretionary Review and would show the Court the following in supprot;
       1) Petitioner has never asked for an extention in this matter and is not
doing so now to delay the Court in any way.
       2) Petitioner belives that the scope of his cause will require numerous
visits to the unit law library,which is sub-standard at best,which will add
to the hardship he faces in doing his own PDR.
       3) Petitioner is not a student of the law and is not readily able to
decifer the avenues of law that his cause will require him to be proficiant
in and well versed in "legalize" and would ask the Court's indulgence in
his submission.

                                       PRAYER

       PETITIONER PRAYS that this Court will review his motion and grant him
the time extention asked for.

                                                                     FILED IN
                                                             COURT OF CRIMINAL APPEALS
                          Z^
                          .fi^StPSl
                                  JAVIER M.   LOZANO


                                                                 Abel Acosta, Clerk
                            CERTIFICATE OF SERVICE

     THIS IS TO CERTIFY THAT A TRUE COPY OF THE FOREGOING WAS PLACED IN THE
T D C J MAILBOX WITH FIRST CLASS POSTAGE TO BOTH THE COURT OF CRIMINAL APPEALS
P.O. BOX 12308 AUSTIN,TEXAS AND ALSO TO LISA McMINN STATfi PROS.ATTY. P.O. BOX
13046 AUSTIN,TEXAS ON THIS THE °JJ^ DAY OF aJo U>6sn£^                           COURT OF CRIMINAL APPEALS

JAVIER M.   LOZANO   .                   §
            PETITIONER                  §
VS                                       §     No- 03-14-
THE STATE OF TEXAS                       §
            RESPONDENT                  §

                                       ORDER

     THE COURT ON THIS DATE HEARD THE PETITIONER'S MOTION FOR EXTENTION OF

TIME TO FILE HIS PDR AND THE COURT WILL [ ] GRANT, [] DENY, SAID MOTION. THE
DUE DATE FOR HIS PRD WILL BE ON THE ^f^>K£ OF A&&b(/US*f            ,2015,or if
denied will remain November 23,2015.

     ORDERED ON THIS THE      DAY OF                        ,2015




                               Judge Presiding
                           COURT OP CRIMINAL APPEALS

JAVIER M. LOZANO                          §
         PETITIONER                       §
VS                                        §    No. 03-14-00107-CR
THE STATE OF TEXAS                        §
         RESPONDENT                       §

                                       ORDER

     THE COURT ON THIS DATE HEARD THE PETITIONER'S MOTION FOR EXTENTION OF
TIME TO FILE HIS PDR AND THE COURT KILL [ } GRANT/ [] DENY/ SAID MOTION. THE
DUE DATE FOR HIS PRD MILL BE ON TBB.P)HSftY OF -t~cA UM^f           ,2015,or if
denied will remain November 23#2015.
                                    • >
                                                                                  1
     ORDERED ON THIS THE      DAY OF                        #2015




                               Jjudge {Presiding




           PLEASE RETURN THIS COPY OF ORDER TO PETITIONER.